Citation Nr: 1112658	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1989 to December 1991 and from October 1998 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision mailed in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing in April 2009 and a transcript has been incorporated into the record.  

In September 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC because the Veteran had raised an additional theoretical basis for his claim that had not been adjudicated by the RO -specifically, that his diabetes mellitus, type II, is secondary to his service-connected shoulder and hip disabilities.  The Board has recharacterized the issue accordingly.  The Board is also satisfied there was substantial compliance with its September 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The competent and credible evidence of record indicates the Veteran's diabetes mellitus, type II, manifested many years after service and is not related to his active military service or any service-connected disability.  



CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, was not incurred in or aggravated by his military service, nor was it not due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2007, December 2008, and October 2009, informing him of what evidence was required to substantiate the claim for entitlement to service connection for diabetes mellitus, type II, and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

With these letters, the RO effectively satisfied the notice requirements with respect to his claim for service connection for diabetes mellitus, type II, which was subsequently readjudicated in a December 2010 supplemental statement of the case (SSOC).  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs), service personnel records, and VA treatment records, including the report of his April 2010 VA Compensation and Pension Examination (C&P Exam) containing an opinion specifically addressing the relationship between the Veteran's diabetes mellitus, type II, weight gain, and his service-connected bilateral shoulder and hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination and opinion when necessary to fairly decide a claim).  

Additionally, in April 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2009 hearing, the undersigned Veterans Law Judge explained the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of the Veteran's diabetes mellitus, type II, and the theoretical basis for the conclusion that his diabetes mellitus, type II, was related to his service-connected disabilities.  See T. at p. 5-7.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, while the undersigned Veterans Law Judge indicated that the Veteran's file would be reviewed for completeness, there was no indication any evidence had been overlooked with regard to the Veteran's claim for service connection for diabetes mellitus, type II.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds VA's duties to notify and assist have been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Legal Criteria for Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That is, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Specified chronic disorders, like diabetes mellitus, type II, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With regard to continuity of symptoms, a disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may also be established on a secondary basis.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

Finally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

III.  The Merits of the Claim

The Veteran claims he is entitled to service connection for his diabetes mellitus, type II, on a secondary basis.  Specifically, he claims that because of either his vertebrae fusion or, in the alternative, his bilateral shoulder and hip disabilities, he gained weight and became obese, largely due to his lack of physical activity as a consequence of these disabilities.  See his February 2008 substantive appeal and his April 2009 hearing testimony.  Unfortunately, for the reasons set forth below, the Board finds the preponderance of evidence is against his claim.

At the outset, the Board notes that the Veteran's April 2010 VA C&P examination report confirms a diagnosis of diabetes mellitus, type II.  Additionally, service connection is in effect for obstructive sleep apnea, gastroesophageal reflux disease, tension headaches, and bilateral shoulder and hip disabilities.  Nonetheless, the crux of this appeal rests upon whether the competent and credible evidence establishes a nexus between the Veteran's diabetes mellitus, type II, and any service-connected disability.  The Board finds that it does not.

Neither the Veteran nor the record suggests there is any relationship between his diabetes mellitus, type II and his service-connected obstructive sleep apnea, gastroesophageal reflux disease, or tension headaches.  Furthermore, there is no competent evidence indicating a nexus between his diabetes mellitus, type II and any of these service-connected disabilities.  Thus, the evidence weighs against the Veteran's claim in this regard.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to the Veteran's assertion that his diabetes mellitus, type II, is secondary to his vertebrae fusion, the Board points out that service connection is not in effect for a vertebrae fusion or any resulting residuals.  See September 2009 BVA Decision & Remand.  Therefore, as a matter of law, secondary service connection cannot be established.  38 C.F.R. § 3.310.

As previously noted, service connection is in effect for the Veteran's bilateral shoulder and hip disabilities.  However, a review of the evidence of record does not establish a nexus between the service-connected disabilities and the Veteran's diabetes mellitus.  In fact, in September 2009, the Board remanded the Veteran's claim for a VA examination and opinion regarding the relationship between his diabetes mellitus, type II, and these service-connected disabilities.  

On VA examination in April 2010, the examiner ultimately found that the Veteran's service-connected bilateral shoulder and hip disabilities did not caused or worsened his diabetes mellitus, type II, as there is no nexus between these service-connected disabilities and his diabetes mellitus, type II.  In coming to this conclusion, the examiner first considered whether there was any pathology of the Veteran's bilateral shoulders and/or hips to which his diabetes could relate, but found there was no current pathology as to either his shoulders or hips.  However, the examiner noted there was limited flexion in the Veteran's bilateral hips due to his abdominal girth attributable to his morbid obesity and body mass index (BMI) of 41, which is not secondary to any bilateral hip pathology.  The examiner then addressed the Veteran's contention that his limited activity level is due to his bilateral shoulder and hip pain, and this limited activity has caused weight gain, which led to his diabetes mellitus, type II.  The examiner indicated that the literature would support the opposite contention.  That is, exercising would decrease the Veteran's bilateral shoulder and hip pain and not only help his joint conditions but also help treat his blood glucose.  It is also noted that in the examiner on several occasions noted that the Veteran stopped for no apparent reason when performing range of motion tests and that his limitation of motion was due to the poor effort of the Veteran.

The examiner's opinion does not suggest the Veteran's diabetes mellitus, type II, is proximately due to, the result of, or chronically aggravated by his bilateral shoulder and/or hip disabilities, including by limiting his activity level and contributing to weight gain.  Rather, the examiner arguably suggests that the Veteran can exercise even with his bilateral shoulder and hip disabilities, and the Veteran's exercise would help to alleviate his orthopedic pain and decrease his diabetes mellitus symptoms.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in Veterans cases is to be done by the Board")).

The VA physician's opinion is competent and credible medical evidence because it is provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  The opinion is also well-reasoned and based on an objective clinical evaluation of the Veteran and an independent review of the Veteran's claims file.  The examiner's opinion is of great probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993). 

The Board recognizes that the Veteran sincerely believes his diabetes mellitus, type II, is related to his service-connected bilateral shoulder and hip disabilities.  However, as a layman, he is not competent to provide an opinion linking his diabetes mellitus, type II, to those service-connected disabilities, as this a medical determination of complexity that is not capable of lay observation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  His lay assertions linking his diabetes mellitus, type II, are not competent evidence and, consequently, are not probative as to the etiology of his diabetes mellitus, type II.  See id.  And unfortunately, the competent and credible medical evidence of record does not support his assertions by indicating there is a nexus between a service-connected disability and his diabetes mellitus, type II.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

In addition to the Veteran's asserted bases of entitlement to service connection for his diabetes mellitus, type II, on a secondary basis, the Board must consider all potential bases of entitlement reasonably raised by the record.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).

In this regard, neither the record nor the Veteran suggests he is entitled to service connection on the basis of direct or presumptive service connection; nor is there is any evidence of a chronic disorder in service or any continuity of symptomatology after service.  The Veteran's STRs and post-service treatment records are unremarkable for any relevant complaints, treatment, or diagnosis of diabetes mellitus, type II, during his military service or within one year of his discharge.  His VA treatment records indicate he was diagnosed with this disease in January 2006, which is almost 6 years following his discharge from his second period of military service in February 2000.  Furthermore, the Veteran indicated during his April 2009 hearing testimony that he was diagnosed with diabetes in 2003 or 2004, which is approximately 3 or 4 years following his discharge from his second period of service.  There is no indication this disease was manifest during or within one year of his military service.  The absence of any findings in service and the prolonged period of time following service without any relevant complaint, treatment, or diagnosis are probative evidence against awarding service connection on a direct or presumptive basis or on the basis of continuity of symptoms.  See Struck v. Brown, 9 Vet. App. 145 (1996).  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Board is sympathetic to the Veteran's claim, in the absence of any competent and credible evidence in support of his claim, the Board must find that the evidence of record indicates the Veteran's diabetes mellitus, type II, manifested many years after service and is not related to his active military service or any service-connected disability.  The preponderance of the evidence is against his claim, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


